Citation Nr: 1219700	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 15, 2004, for the assignment of a separate 40 percent disability rating for sciatic radiculopathy of the left lower extremity and left foot associated with degenerative disc disease of the lumbosacral spine with chronic low back strain.


REPRESENTATION

Veteran represented by:          Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In April 2008, the Veteran testified at a Board videoconference hearing.  In a July 2008 decision, the Board determined that February 1993 and September 1994 rating decisions were not clearly and unmistakably erroneous in failing to award a separate disability rating for sciatic radiculopathy of the left lower extremity and left foot associated with service-connected degenerative disc disease of the lumbosacral spine with chronic low back strain. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the Board's July 2008 decision and remanded the matter for additional proceedings consistent with its decision.  In March 2011 the Board, in conformance with the Court's decision, recharacterized the issue on appeal as set forth on the cover page, and remanded it for RO consideration.  Given that the RO issued a February 2012 supplemental statement of the case, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).
 
The Board observes that in March 2012 the Veteran submitted additional evidence, which would typically need to be reviewed in the first instance by the agency of original jurisdiction (AOJ).  In this case, however, the majority of the evidence is cumulative of that previously submitted, or else pertains to the question of whether the Veteran experienced sciatica as early as 1994.  The Board is concerned with the date of the Veteran's increased rating claim, and the date of entitlement in relation to a liberalizing regulation for an increased rating.  Here, the medical evidence submitted is dated prior to a final, unappealed September 1994 rating decision, or where it is dated after such 1994 decision, was not submitted until after the March 2004 claim for an increased rating (and therefore does not amount to an earlier effective date claim).  As such, remand for AOJ review is unnecessary, and the Board will proceed to adjudicate the claim.


FINDINGS OF FACT

1.  In a February 1993 decision service connection for chronic low back strain was granted, and evaluated as noncompensably disabling.  The rating was appealed, and in a September 1994 rating decision the Veteran was awarded a 20 percent rating for degenerative disc disease with chronic strain effective the day following separation from service, July 16, 1992.  In October 1994 the Veteran withdrew his appeal in a statement to the RO that he agreed with their decision.  

2.  The claim for an increased rating for degenerative disc disease with chronic strain was received March 15, 2004.  

3.  The pertinent rating criteria for a separate evaluation for neurologic manifestation, applicable to sciatica of the left lower extremity, were amended effective September 26, 2003.  

4.  The Veteran manifested moderately severe sciatica of the left lower extremity at the time of the amended, liberalizing regulation.  



CONCLUSION OF LAW

The criteria for an effective date of September 26, 2003, but no earlier, for the assignment of a 40 percent disability rating for sciatic radiculopathy of the left lower extremity and left foot associated with degenerative disc disease of the lumbosacral spine with chronic low back strain have been met or approximated.  38 U.S.C.A. §§ 1155, 5101, 5104, 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.400, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5293 (1994); 5243, 8599-8520 (2003); 5235-5243, 8599-8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This earlier effective date appeal arises from the Veteran's disagreement with the effective date assigned for sciatic radiculopathy of the left lower extremity in connection with the grant of an increased rating for service-connected degenerative disc disease of the lumbosacral spine with chronic strain.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice and there is no prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notice provisions with regard to this earlier effective date claim is therefore unnecessary. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the claims file contains the Veteran's service treatment records, private treatment records, and VA treatment records.  The RO's effective date determination was based on the law relating to effective dates and the documents already in the claims file at the time the Veteran appealed the effective date assigned for his sciatic radiculopathy of the left lower extremity and left foot associated with degenerative disc disease of the lumbar spine with chronic pain.  There is no indication that there is any outstanding evidence relevant to the determination of the appropriate effective date for the Veteran's sciatic radiculopathy.  In addition, a May 2004 medical examination was afforded the Veteran.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an earlier effective date for sciatic radiculopathy is ready to be considered on the merits.


Laws and Regulations

A claim of entitlement to VA benefits may be either a formal or an informal written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.1(p) (2011).  The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Criswell v. Nicholson, 20 Vet. App. 501, 503-04 (2006).

The Board is required to address every issue reasonably raised from a liberal reading of the documents or oral testimony submitted prior to the Board decision and where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of entitlement to such a benefit.  Dingess v. Nicholson, 19 Vet. App. 473, 498 (2006).  As such, a claim for benefits, whether formal or informal, remains pending until it is finally adjudicated.  Ingram v. Nicholson, 21 Vet. App. 232 (2007); 38 C.F.R. § 3.160(c) (2011).  A claim will not become final if VA has failed to act upon the claim, or has failed to notify the claimant of the denial of his claim or of his right to appeal an adverse decision.  See Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002).  If a claim is left pending, it can be addressed when a subsequent claim for the same disability is adjudicated by VA, in which case the effective date for any award of benefits will be the effective date applicable to the original claim.  Adams v. Shinseki, 568 F.3d 956 (Fed.Cir.2009); Williams v. Peake, 521 F.3d 1348 (Fed.Cir.2008) (adopting the framework used by this Court in Ingram ); Ingram, 21 Vet. App. at 241, 243.

The effective date of an award of benefits is generally not earlier than the date the claim for those benefits is received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (West 2002).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  One exception to this general rule, however, is that when compensation is awarded pursuant to a liberalizing VA law or administrative issue, an effective date earlier than the date of an application to reopen a previously denied claim may be warranted, but may not be prior to the effective date of the administrative issue or more than a year prior to the date of claim.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

A claimant can only receive retroactive payments based on a liberalizing law or liberalizing VA issue if (1) the evidence establishes that "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and [(2)] that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 C.F.R. § 3.114(a); see McKay v. Brown, 9 Vet. App. 183, 188 (1996) (purpose of one-year grace period is to give claimants time to react after a change in the law).  Thus, a claimant is entitled to a retroactive effective date of up to one year under 38 C.F.R. § 3.114(a) if the evidence establishes that (1) the veteran had developed sciatic radiculopathy as of the effective date of the liberalizing law, and (2) the disability continued up to the date that the claim for compensation was filed.  G.C. Prec. 26-97.  But see McKay, 9 Vet. App. at 187-88 (requirement of continuous disability does not apply when the liberalizing law has a retroactive effective date); Viglas v. Brown, 7 Vet. App. 1, 5 (1994) (section 5110(g) was intended to limit maximum amount of retroactive benefits recoverable to one year prior to the filing of an application).

The diagnostic code criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243).  As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011) (effective Sept. 26, 2003)). 

In relevant part, any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,454, Note (1) (Aug. 27, 2003).  This contrasts with the earlier criteria indicating that the evaluation for the low back considered persistent symptoms compatible with sciatic neuropathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1994).

Background Facts

A review of the record shows that in August 1992, the Veteran submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including residuals of a low back injury. 

In a February 1993 rating decision, the RO granted service connection for chronic low back strain and assigned an initial zero percent disability rating, effective July 16, 1992, pursuant to Diagnostic Code 5295.  The Veteran appealed. 

VA outpatient treatment records from February 1994 indicate that the Veteran experienced radiation to the left buttock and thigh in association with his low back pain, also described as paresthesias.  

In April 1994, the Veteran testified at a RO hearing in connection with his appeal.  He described severe low back pain radiating to the left lower extremity.  He testified that a VA physician had advised him that his symptoms were due to sciatic nerve involvement. 

Also in April 1994, the Veteran submitted a statement in which he explained that he was informed by a doctor that his symptoms likely were from the sciatic nerve, and would only heal with time.  A Medical Times Patient Education Chart with information related to sciatica was submitted discussing how sciatica was pain along the path of the sciatic nerve, radiating from the buttock and down the leg.  

An April 1994 magnetic resonance imaging report for the lumbar spine indicated that the clinical history was of low back pain with radiation down the left leg.  The visualized signal intensity from the marrow space in the lumbar spine was homogeneously normal.  There was slight loss of disc signal intensity at the L4-5 and L5-S1 intervertebral disc space levels.  There was mild focal central disc bulge present at L4-5 and L5-S1.  Findings were more prominent at the L5-S1 intervertebral disc space level.  There was no evidence of focal paracentral disc herniation identified, and the paraspinous muscles and paraspinous structures appeared normal.  Impression was of degenerative disc disease with central disc bulge at L4-5 and to a greater degree at L5-S1, with no evidence of focal disc herniation. 

In a September 1994 rating decision, after considering the Veteran's testimony as well as medical evidence documenting additional symptomatology, the RO recharacterized the Veteran's service-connected low back disability as degenerative disc disease of the lumbosacral spine with chronic low back strain.  The RO increased the initial rating for that disability to 20 percent, effective July 16, 1992, pursuant to Diagnostic Code 5293. 

The following month, the Veteran submitted a statement withdrawing his appeal, stating that "I would like to notify the DVA that I have agree [sic] with the decision based on my VA disability claim." 

On March 15, 2004, VA received the Veteran's claim for an increased rating for his degenerative disc disease of the lumbosacral spine with chronic low back strain.  In connection with his claim, the Veteran underwent a VA medical examination in May 2004.  At this examination, the Veteran reported that his low back pain radiated down the left lower extremity to include the left foot, and included tingling, numbness, and weakness of the left lower extremity, to include the left foot.  Neurological examination of the left lower extremity and foot revealed that deep tendon reflexes, pin prick and vibratory sensation were depressed.  In addition, significant hypoesthesia of the plantar aspect of the left foot was noted.  The examiner noted that the Veteran's symptoms included moderately severe sciatic radiculopathy involving the left lower extremity and the left foot secondary to degenerative disc disease.  The examiner indicated that the Veteran's sciatic radiculopathy involving the left lower extremity and left foot was related to the service-connected degenerative disc disease involving he lumbar spine, and opined that it was well documented, particularly in the January 2003 Annals of Orthopedic Surgery, that degenerative disc disease of the lumbar spine could produce sciatica of the lower extremities.  

VA treatment records from 2003 and 2004 show the Veteran continued to be treated for reports of low back pain and stiffness, and his medical history included lumbar radiculopathy.  

In a June 2004 rating decision, the RO continued the 20 percent rating for the Veteran's degenerative disc disease of the lumbosacral spine with chronic low back strain based on limitation of motion of the spine, pursuant to Diagnostic Code 5243.  The RO also assigned a separate 40 percent rating for sciatic radiculopathy of the left lower extremity and left foot pursuant to Diagnostic Code 8520, effective March 15, 2004, the date of receipt of the Veteran's claim for an increased rating. 

The Veteran appealed the effective date assigned by the RO, arguing that the February 1993 rating decision was clearly and unmistakably erroneous in overlooking evidence of sciatic nerve involvement and failing to assign a separate rating for that disability. 

VA treatment records from 2004 to 2005 showed that the Veteran continued to report low back pain radiating to his left lower extremity.  VA treatment reports show that on multiple occasions the Veteran reported experiencing chronic sciatic problems for the previous thirteen to fourteen years.  Assessment continued to include lumbar radiculopathy.  

A September 2005 VA examination related to brain and spinal cord trauma, indicated that the Veteran experienced decreased sensory function, to include for vibration and light touch, of the left lower extremity from the thigh down to the foot and toes.  The sciatic nerve was affected.  

In January 2007 the Veteran contended that he was entitled to an increased rating for his sciatic nerve, particularly referencing earlier evidence to support his claim from at least 2006.  VA treatment records were obtained dated in 2006 and 2007, and showed that the Veteran received treatment for lumbar radiculopathy, to include Tizanidine, Hydrocodone, Motrin and Neurotonin.  

In March 2007 the Veteran's wife discussed the Veteran's pain and numbness in the left lower extremity, and described an incident in which he collapsed when he attempted to stand after being in the car for a long time.  The Veteran's wife reported that she helped the Veteran to wash his legs and feet, and assisted him in getting out of his car.  The Veteran submitted a statement also received in March 2007, in which he described increasing numbness in his left toes and foot.  

The Veteran underwent a March 2007 VA examination for his spine.  The Veteran reported a history of back pain in the lumbar area with radiculopathy to the left leg since an injury in 1992.  Diagnosis was of severe lumbosacral discogenic and degenerative changes with facet arthritis and spinal stenosis at the L4-5 and L5-S1 levels.  

The Veteran was afforded an April 2008 Board hearing, in which he contended he was entitled to an earlier effective date for the grant of service connection for radiculopathy of the left lower extremity and left foot.  The Veteran contended that at his earlier RO hearing he had explained that he was having left extremity radicular symptoms, and he and the hearing officer discussed consideration of available ratings for his back, to include for radicular symptoms.  He reported that doctors had informed him his sciatic nerve was involved.  The Veteran discussed service treatment records that referenced his reported low back pain radiating down his left leg.  

In a July 2008 decision, the Board found that the February 1993 and September 1994 rating decisions were not clearly and unmistakably erroneous in failing to assign a separate rating for sciatic radiculopathy of the left lower extremity. 

VA treatment records from 2007 to 2009 continued to reference the Veteran's symptomatology of chronic pain and tingling in his left lower extremity, referred to as sciatica, or lumbar radiculopathy.  

In April 2009 the Veteran appealed the date of service connection for his sciatic nerve disability the Court, and indicated that his rating should have dated to 1993 based on the RO hearing officer's indication that he would look into the radicular symptoms, which had been documented in service.  

In its March 2010 memorandum decision, the Court vacated the Board's July 2008 decision, finding that VA had "adopted the wrong procedural stance" in adjudicating the appeal as a CUE claim.  Rather, the Court held that "irrespective of how the appellant may have framed the issue in March 2005, the Board should have construed the issue as a direct appeal from the assigned effective date for that condition."  Memorandum decision at page 2.  

In light of the Court's holding, the Board recharacterized the issue on appeal as set forth on the cover page of this remand.  Although the Board sympathizes with the Veteran's contentions, the Board notes that the Court's decision precludes the Board from addressing whether there was clear and unmistakable error in prior rating decisions-the crux of the Veteran's appeal for an earlier effective date.  

Also in its March 2010 memorandum decision, the Court held that VA had failed to consider the appellant's entitlement to an earlier effective date pursuant to 38 C.F.R. § 3.114(a) "or on any other basis raised by the appellant or the record."  Id. at 4. 

In March 2011 the Board again remanded the appeal to avoid any prejudice to the appellant.  See Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby). 

In February 2012 the RO issued a supplemental statement of the case.  As was discussed in the introduction, the Veteran subsequently submitted medical records from 1984 to the mid-1990s, which in part show reports of symptoms and treatment for the left lower extremity, particularly radiculopathy.  

Legal Analysis

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his radicular symptoms.  In this case, the Veteran is competent and credible to report symptoms involving tingling and numbness in his left lower extremity occurred since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations, and the Board finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The Board notes that the Veteran discussed his sciatic nerve related problems in the context of his April 1994 RO hearing, and discussed radiating symptoms to his left lower extremity, such that they were reasonably considered in the September 1994 rating decision, which appeal was withdrawn.  During the time period from the September 1994 decision to the March 2004 claim for an increased rating, the only document submitted was an October 1994 statement in which the Veteran agreed with the RO's decision.  The Board has thoroughly reviewed the record but has not found a claim for increased compensation benefits submitted prior to March 15, 2004.  

Thus, the Veteran filed his claim for service connection for a low back disability within a year of separation from service, and the effective date for the grant of service connection for a low back disability is July 16, 1992, the day following separation from service.  The Veteran filed an increased rating claim March 15, 2004, which became the date of an award for a separate 40 percent rating for sciatic radiculopathy of the left lower extremity and left foot associated with the Veteran's degenerative disc disease of the lumbosacral spine with chronic low back strain.  

The Board finds that the Veteran experienced sciatica of the left lower extremity associated with his degenerative disc disease of the lumbosacral spine with chronic low back strain prior to the date of his claim, as well as at the time that the liberalized law took effect.  Although 38 C.F.R. § 3.114(a) entitles a Veteran to an effective date of a year prior to the date of his increased rating claim, which would be March 15, 2003; here, the effective date can be no earlier than the date the liberalized law took effect, specifically September 26, 2003.  38 U.S.C. § 5110(g); see generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)(A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.)  In light of the Veteran's competent and credible contentions of chronic symptomatology to include numbness and tingling in his left lower extremity since service, the Board finds that he experienced lumbar radiculopathy of the left lower extremity since September 26, 2003.  

The Board notes that consideration prior to September 26, 2003, would necessitate consideration of whether the earlier rating decisions contained clear and unmistakable error.  The Board, however, as previously discussed, is precluded from such consideration due to the Court's memorandum decision.  The Court specifically determined that the Board erred in deciding the CUE issues raised by the Veteran.  

The evidence supports an earlier effective date of September 26, 2003.  The Board is precluded, as a matter of law, from awarding an effective date any earlier.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An effective date of September 26, 2003, and no earlier, for the evaluation for sciatic radiculopathy of the left lower extremity and left foot associated with a low back disability is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


